Order, Supreme Court, New York County (Carol Arber, J.), entered July 9, 1993, which, inter alia, granted defendants-respondents’ motion for sanctions and denied plaintiffs’ cross motion for sanctions, unanimously affirmed, with costs.
The IAS Court did not abuse its discretion in imposing a sanction of $750 against plaintiffs for failing to answer responsively all of defendants’ interrogatories, where their motion for a protective order had previously been denied, and where they frivolously cross-moved for sanctions (22 NYCRR 130-1.1; see, Gabrelian v Gabrelian, 108 AD2d 445, 448, appeal dismissed 66 NY2d 741). Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.